EXHIBIT 21.1 LIST OF SUBSIDIARIES AND THEIR COUNTRY OR STATE OF INCORPORATION/ORGANIZATION Name of Subsidiary State/Country of Incorporation or Organization Percentage of Voting Securities Owned by Immediate Parent Hampshire Designers Inc. Delaware 100% Keynote Services, Limited Hong Kong 100% Scott James, LLC Delaware 100% Item-Eyes, Inc. Delaware 100% SB Corporation Delaware 100% Hampshire Sub, Inc. (formerly Shane Hunter, Inc.) Delaware 100% Marisa Christina, Inc. Delaware 100% Marisa Christina Apparel, Inc. Delaware 100% C.M. Marisa Christina (H. K.), Limited Hong Kong 100%
